Order entered September 8, 2020




                                                    In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                           No. 05-20-00652-CV

                            IN THE INTEREST OF D.P.G., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 87836

                                                   ORDER

            Before the Court is appellee’s September 1, 2020 motion requesting an

    extension of time to file a single brief responding to the respective briefs of Father

    and Mother.1 We GRANT the motion and extend the time to October 5, 2020.


                                                             /s/     ERIN A. NOWELL
                                                                     JUSTICE




1
 Father filed his brief on the merits on August 12, 2020. Mother’s brief on the merits is due September 14,
2020.